t c memo united_states tax_court linda j romano-murphy petitioner v commissioner of internal revenue respondent docket no 27236-09l filed date linda j romano-murphy pro_se kimberly a daigle for respondent contents findings_of_fact formation and operation of nurses prn llc ie nprn the timing of nprn’s deposits of its employment_taxes nprn’s payments of employment_taxes before first quarter including alleged overpayments for fourth quarter and fourth quarter nprn’s temporary merger with nurses staffing llc in date nprn’s date negotiations with prn health services inc date letter of intent from medical staffing solutions inc ie mssi nprn’s date securities exchange_agreement with mssi alleged overpayment of nprn’s taxes for first quarter nprn’s employment-tax liability for second quarter as subdivided into the three categories of employment_taxes nprn’s semiweekly deposits for second quarter nprn’s date asset-purchase agreement with mssi and nurses prn acquisition corp ie nac completion of the sale of assets to mssi the agreement between nprn and the irs regarding the application of the dollar_figure million payment the alleged letter to gary greene regarding the application of the dollar_figure million payment the application of the dollar_figure million payment by the irs whether the irs’s application of dollar_figure of the dollar_figure million payment caused a tax overpayment for first quarter the form_941 for second quarter romano-murphy’s awareness of nprn’s employment-tax liability for second quarter nac begins operations renamed noc the dollar_figure of payments by noc of nprn’s taxes that were applied by the irs against fourth quarter first quarter and second quarter after opinion i applicable legal principles a b collection-review hearing an employer’s liability for employment_taxes and futa taxes ii the unpaid amount of nprn’s trust-fund taxes for second quarter a b c d e application of the dollar_figure in semiweekly deposits application of the dollar_figure payment application of the supposed dollar_figure overpayment from first quarter the dollar_figure in payments by noc that were applied by the irs against tax_liabilities for fourth quarter first quarter and second quarter alleged overpayments of dollar_figure from fourth quarter fourth quarter and first quarter iii romano-murphy is a responsible_person under sec_6672 iv willfulness a romano-murphy acted willfully in refusing to pay trust-fund taxes to the federal government b romano-murphy did not make reasonable efforts to pay nprn’s unpaid trust-fund taxes nprn’s date temporary merger with nurses staffing llc and its date negotiations with prn health services inc the alleged assumption by nac of nprn’s second quarter trust-fund-tax liability whether romano-murphy’s refusal to pay the trust- fund taxes was justified by the subsequent payment of dollar_figure million romano-murphy’s efforts to sell noc’s assets in romano-murphy’s filing of a proof_of_claim in the bankruptcy of mssi accurate reporting and cooperation with the irs c alleged errors made by the appeals_office regarding willfulness memorandum findings_of_fact and opinion morrison judge linda j romano-murphy petitioned the court under sec_6330 to review the determination of the irs appeals_office sustaining a proposed levy and filing of notice_of_federal_tax_lien to collect a sec_6672 penalty assessed against her unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended the issue for decision is whether ms romano-murphy is liable for penalties assessed against her for failing to pay over the income taxes and federal_insurance_contribution_act fica_taxes that were withheld from the wages of employees of nurses prn llc for the second quarter of findings of fact1 the parties entered into a stipulation of facts which was supplemented twice we adopt the stipulation of facts as supplemented as our findings_of_fact unless otherwise noted for the convenience of the reader we note below abbreviations that are used for some of the entities relevant to this dispute 1this report see sec_7459 is divided into subdivisions of findings_of_fact and opinion however the findings_of_fact contain not only findings_of_fact but also some of the reasoning underlying some of the findings_of_fact also some findings_of_fact are set forth in the opinion rather than the findings_of_fact these are generally findings_of_fact that synthesize or depend on other findings_of_fact or findings_of_fact that are more easily explained in conjunction with the applicable legal standards governing the resolution of this case table of abbreviations abbreviation nprn webbank mssi nac noc entity nurses prn llc webbank rockland credit finance llc medical staffing solutions inc nurses prn acquisition corp nurses onsite corp formation and operation of nurses prn llc ie nprn nurses prn llc was formed in date by three persons aftab adamjee robert murphy and linda j romano-murphy linda j romano- murphy was known as linda j romano until date when she married robert murphy we refer to her as romano-murphy we refer to nurses prn llc as nprn nprn was in the business of health-care staffing it employed nurses and arranged for them to work at hospitals that wished to hire nurses as needed rather than permanently the hospitals would remit payment to nprn’s factor as discussed below for the nurses’ services nprn paid wages to the nurses nprn offered the nurses the option of receiving their wages immediately after the end of each work shift without a factoring arrangement this method of payment would have posed a potential timing problem for nprn because it would have had to make its wage payments to the nurses before it received its own fees from the client hospitals to match the timing of its cashflows to the timing of its wage payments nprn had a factoring arrangement with its factor webbank rockland credit finance llc webbank the arrangement worked as follows whenever nprn billed a hospital for services webbank would advance to nprn of the amount billed webbank deposited the advances into nprn’s bank account at suntrust bank the parties stipulated that this was the only bank account used by nprn with the money in the bank account nprn would make wage payments to the nurses the wage payments took into account the requisite federal trust-fund taxes meaning that the wage payments were reduced by nprn to reflect that it was withholding employees’ income taxes and the employees’ share of fica_taxes later when a hospital paid its bill it would make its payment to webbank rather than nprn when webbank received the payment from the hospital it would deposit in nprn’s bank account an amount equal to a of the payment it received from the hospital minus b webbank’s fee in nprn had staffing locations in states and provided medical staffing services to over clients it employed over big_number nurses and administrative and management staff the company was based in west palm beach florida from the time it was formed in date until its corporate assets were sold on date nprn’s stock ownership was as follows aftab adamjee robert murphy linda j romano-murphy aftab adamjee had provided dollar_figure million in funding to the company robert murphy was the chief_executive_officer and president of nprn from date through date romano-murphy was the chief operating officer and secretary of nprn from date through date as the parties have stipulated romano- murphy’s job was to manage all the branches of nprn and to manage the payroll accounting and accounts_receivable departments of nprn she controlled nprn’s finances wrote and signed checks to creditors and signed all federal income and employment_tax returns for nprn the record contains copies of checks that the parties stipulated are checks issued on nprn’s bank account at suntrust bank during the period from date through date all checks bear romano-murphy’s signature either an original or a stamp the record also contains copies of checks that the parties stipulated are checks issued on nprn’s bank account at suntrust bank during the period from date through date all checks bear romano-murphy’s signature either an original or a stamp none of the checks in the first group of are also in the second group of the parties have stipulated that romano-murphy was paid a salary during the period from date through date at a rate of dollar_figure per annum on brief romano-murphy objects to the court’s adopting this statement as a finding of fact she contends that for the second quarter of she received only dollar_figure in salary which is far less than the dollar_figure she would have received for the quarter if she had been paid at a dollar_figure annual rate a party is not permitted to contradict a stipulation except where justice so requires tax ct r pract proc e the trial record contains evidence of only dollar_figure in salary payments to romano-murphy during the second quarter of it is apparent however that not all of nprn’s payments are reflected in the trial record had the irs known that romano-murphy would deny receiving the amount of salary that she stipulated to have received the irs might have introduced evidence at trial to show that romano-murphy received a salary at a dollar_figure annual rate to permit romano-murphy to contradict the stipulation would unfairly prejudice the irs furthermore the stipulated statement is not contrary to the record therefore we adopt the stipulated statement in question the timing of nprn’s deposits of its employment_taxes employers are required to make deposits of their employment_taxes see infra part i b the term employment_taxes as used here refers to the employer share of fica tax which we refer to as the employer share of fica the employer’s obligation to withhold the employee share of fica tax which we refer to as employee fica withholding and the employer’s obligation to withhold the employee’s income_tax which we refer to as income-tax withholding the term does not refer to an employer’s obligation to pay its federal unemployment tax_liability employment_taxes must generally be deposited in an authorized financial_institution by employers see infra part i b each employer who is required to make deposits of employment_taxes is classified by regulation either as a monthly_depositor or a semiweekly depositor see infra part i b a monthly_depositor must make deposits monthly a semiweekly depositor must make deposits semiweekly the parties have stipulated that employment_taxes withheld by nprn were to be deposited on a semiweekly basis with a financial_institution that is an authorized depository for federal taxes the stipulation means that nprn was required to make semiweekly deposits of employee fica withholding and income-tax withholding these types of taxes are withheld --the word used by the parties in the stipulation as to the employer share of fica which is not withheld the stipulation is seemingly silent as to whether nprn was a semiweekly or a monthly_depositor we conclude that nprn was required to deposit all three types of employment_taxes semiweekly the required frequency of deposits is the same for all three employment-tax obligations the applicable regulation sec_31_6302-1 states an employer must generally deposit employment_taxes a term defined to include all three types of employment_taxes under one of two rules the monthly rule or the semi- weekly rule although this regulation was amended by t d 2006_1_cb_401 the amendment does not change the rule about the timing of deposits also the amendment became effective on date and is therefore inapplicable to deposits of taxes for the second quarter of because all three types of employment_taxes must be deposited on the same schedule semiweekly or monthly see sec_31_6302-1 it follows that an employer that is a semiweekly depositor for employee fica withholding and for income-tax withholding is also a semiweekly depositor for the employer share of fica this conclusion is consistent with the form_941 employer’s quarterly federal tax_return filed by nprn for the quarter at issue the second quarter of the form states that nprn is a semiweekly depositor all three types of employment- tax_liability were reported by nprn on the form_941 the form_941 is designed by the irs for the reporting of all three types of employment-tax liability it is sometimes referred to as the quarterly employment-tax return thus nprn’s form_941 is consistent with the conclusion that nprn was a semiweekly depositor for all three types of employment-tax liability nprn used its bank account at suntrust to pay its operating_expenses including its employment_taxes nprn’s payments of employment_taxes before first quarter including alleged overpayments for fourth quarter and fourth quarter from its formation in nprn experienced financial losses it reported nearly dollar_figure in losses on it sec_2002 income-tax return over dollar_figure million in losses on its income-tax return over dollar_figure million in losses on its income-tax return and nearly dollar_figure in losses on its income-tax return nprn filed its income-tax returns as a partnership its annual income was therefore reported on form_1065 u s return of partnership income nprn fell behind in paying its employment and federal unemployment taxes for the fourth quarter of nprn reported on its form_941 that its employment-tax liability was dollar_figure its semiweekly deposits fell short of this liability nprn made additional payments against its liability for the quarter the payments and the deposits amounted to dollar_figure which comprised dollar_figure in deposits a dollar_figure payment with the return and dollar_figure in payments after the return was filed in addition to these payments and deposits of dollar_figure the irs recorded a dollar_figure payment on date romano-murphy’s position is that by the time of the date payment nprn had settled its employment-tax liability for the fourth quarter of and therefore the dollar_figure payment should not have been applied against that quarter and should have been applied against the second quarter of instead we explain infra part why this view is incorrect romano-murphy also contends that even setting aside the dollar_figure payment the dollar_figure in payments and deposits resulted in a dollar_figure overpayment that should have been applied by the irs against the second quarter of according to the irs however romano-murphy underestimates nprn’s employment-tax-related liability for the fourth quarter of because she does not include interest on the employment_taxes and penalties the irs’s view is supported by the trial record the form_4340 certificate of assessments payments and other specified matters for the fourth quarter of shows for example that the irs assessed a dollar_figure federal-tax-deposit penalty against nprn romano-murphy did not account for this penalty in her calculation that there was a dollar_figure overpayment we conclude that there was no overpayment for the fourth quarter of for the fourth quarter of nprn reported an employment-tax liability of dollar_figure romano-murphy contends that the payments and deposits for this quarter resulted in a dollar_figure overpayment for the quarter that the irs should have applied against the second quarter of again the irs responds that her calculation does not include federal-tax-deposit penalties and interest the irs’s views are supported by the form_4340 for this quarter we agree with the irs that there was no overpayment for the fourth quarter of because there were no overpayments for the fourth quarter of and the fourth quarter of nprn’s employment-tax liability for the second quarter of should not be reduced by dollar_figure and dollar_figure see infra part ii e in date the irs collection_division in deerfield beach florida initiated an investigation to collect the past-due employment_taxes of nprn for the fourth quarter of the first quarter of and the second quarter of the irs would later file notices of lien to collect these taxes and to collect past-due employment_taxes for the third quarter of the notices are summarized in the table below federal tax_liens filed against nprn to collect employment-tax liabilities for quarters before 2q date of filing of federal_tax_lien employment_tax quarter affected date date date 4q 1q 2q 3q nprn’s temporary merger with nurses staffing llc in date in date romano-murphy and robert murphy oversaw a temporary merger of nprn with nurses staffing llc which had a preexisting business relationship with nprn although the details of this merger are sketchy it appears that the merger was contingent on an additional dollar_figure million contribution by adamjee the third member of nprn when adamjee failed to make the required_contribution the operations of the two companies were separated romano-murphy thinks that if nprn’s merger with nurses staffing llc had been successful the combined company would have achieved the financial success necessary to make ongoing timely payments of its employment_taxes she thinks that nprn lost half of its business because of the disruption caused by the failed merger thus impairing its ability to make ongoing timely payments of its employment_taxes we need not determine whether we agree with romano- murphy’s opinions on these matters ie that a successful merger would have resulted in timely payments of employment_taxes and that the failure of the merger impaired nprn’s ability to make timely payments of employment_taxes even if romano-murphy is correct our conclusions would not change nprn’s date negotiations with prn health services inc at some time during the three members of nprn decided to attempt to sell the company in date they received an offer from prn health services inc to purchase a interest in nprn for dollar_figure the stipulation states that the offer contemplated that dollar_figure of the dollar_figure payment would be applied to prior payroll tax_liabilities adamjee rejected the offer because the deal would have resulted in a payment to him of only dollar_figure no deal was consummated date letter of intent from medical staffing solutions inc ie mssi toward the end of nprn began negotiating a deal whereby its members would sell their interests to medical staffing solutions inc mssi mssi was represented in the negotiations by its president dr brajnandan b sahay a draft letter of intent dated date was presented by mssi to nprn the parties have stipulated that the draft letter was a draft copy of a letter of intent for mssi to acquire nprn the draft letter stated medical staffing solutions inc mssi would like to present nurses prn inc nurses prn and the shareholders of nurses prn robert murphy linda romano and aftab adamjee collectively the shareholders with the following proposal to issue and deliver to the shareholders shares of common_stock of mssi mssi common_stock in exchange for all of the issued and outstanding common_stock of nurse prn sic the nurses prn common_stock this letter of intent loi outlines the principal terms of the proposed transaction the final terms and conditions would be evidenced by a definitive written_agreement the agreement acceptable to the parties among other things it is contemplated that the agreement would provide for the following cash at closing at closing mssi will pay the shareholders collectively dollar_figure in cash subsidiary status upon the closing of this transaction nurses prn shall become a wholly-owned subsidiary of mssi share exchange the transaction contemplates that the shareholders would exchange with and deliver to mssi the nurses prn common_stock and in exchange therefore mssi would issue and deliver to the shareholders mssi common_stock the total number of shares of mssi common_stock to be issued to the shareholders shall have a value of dollar_figure retained long-term liabilities as part of this transaction nurses prn as a wholly-owned subsidiary of mssi will retain the following only the following debts sic mssi will not assume any debts of nurses prn directly a the dollar_figure note payable issued to jeff dowling by nurses prn which shall be payable solely out of nurses prn’s cashflows b a dollar_figure note payable to aftab adamjee by nurses prn which shall be guaranteed by mssi the note will be issued at closing and requires settlement of all liabilities per the current nurses prn approx dollar_figure note to aftab adamjee the note will have a month term with semi-annual payments of dollar_figure payable at the end of months and one year c nurses prn will settle prior to closing all liabilities per the current nurses prn approx dollar_figure note held by aftab adamjee d a liability on nurses prn balance_sheet of no more than dollar_figure related to current operations tax_liabilities as a condition to closing nurses prn must have paid in full all taxes due and owing including the payment of tax_liabilities owed to the irs by nurses prn for past due liabilities interest and penalties and all other past due taxes conduct prior to closing nurses prn agrees that until this loi is terminated a nurses prn will not engage in any transactions out the ordinary course of business between the date hereof and closing b the business will be operated in the normal course consistent with past practices including with respect to all cash management practices non-binding effect this letter is only a list of the proposed principal points that may become part of an eventual agreement between the parties and does not contain all matters on which agreement must be reached in order for a transaction to be consummated this loi does not constitute a binding contract and the parties do not intend to be legally bound except as provided by the terms and conditions of the agreement when and if executed and delivered and nothing stated herein expressly or by implication would impose any obligations on the parties provided however that the parties to this loi agree to be legally bound by the terms of paragraph through termination this letter will expire pincite pm est on december and mssi will permanently withdraw its intention to pursue a transaction with the nprn shareholders and nurse prn nprn unless a fully executed copy of this letter is exchanged by such time on date mssi and nprn signed a letter of intent for mssi to acquire nprn the record does not contain a copy of the letter of intent thus we do not know whether it contained the same terms as the draft letter of intent above nprn’s date securities exchange_agreement with mssi a securities exchange_agreement to sell nprn stock to mssi was drafted in date the draft agreement was not signed under the terms of the draft agreement all ownership interests in nprn would be sold to mssi by date the parties do not contend that our findings_of_fact should be influenced by the existence of the draft securities exchange_agreement or its terms and therefore we do not discuss it any further alleged overpayment of nprn’s taxes for first quarter for the first quarter of romano-murphy contends that nprn made an overpayment of dollar_figure the irs responds that her calculations are wrong because they do not include a federal-tax-deposit penalty the irs’s views are confirmed by the form_4340 for this quarter we agree with the irs that there was no overpayment for the first quarter of thus as we conclude infra part ii e nprn’s employment-tax liability for the second quarter of should not be reduced by dollar_figure nprn’s employment-tax liability for second quarter as subdivided into the three categories of employment_taxes paragraph of the stipulation states the total form_941 employment_tax liability of nprn for the period ended date was dollar_figure an employer’s employment-tax liability is composed of three categories of taxes paragraph of the stipulation does not reflect how nprn’s employment-tax liability is distributed among the three categories for reasons explained below we find that the dollar_figure employment-tax liability is composed of the following liabilities dollar_figure for the employer share of fica dollar_figure for employee fica withholding and dollar_figure for income-tax withholding the irs’s view of the amounts of each type of employment-tax liability is reflected in paragraph of the stipulation paragraph of the stipulation states that the irs determined that nprn owed the following amounts before payments type of liability irs determination employer share of fica employee fica withholding income-tax withholding total dollar_figure dollar_figure dollar_figure dollar_figure romano-murphy’s view of nprn’s employment-tax liability is seemingly set forth in paragraph of the stipulation paragraph states that romano-murphy alleges that nprn owed the following amounts before payments type of liability romano-murphy’s allegation employer share of fica dollar_figure employee fica dollar_figure withholding income-tax withholding total dollar_figure dollar_figure there is an inconsistency between paragraph and paragraph of the stipulation paragraph states that romano-murphy alleges that nprn’s employment-tax liability for the second quarter of is dollar_figure but paragraph reflects romano-murphy’s agreement that the liability is dollar_figure an amount that exceeds dollar_figure by dollar_figure the inconsistency between paragraph sec_75 and sec_59 is resolved in romano-murphy’s brief in her brief romano-murphy concedes that nprn’s liability for employment_taxes was correctly reported by nprn on its form_941 for the quarter the return reported that dollar_figure was the combined amount of nprn’s liabilities for the employer share of fica and employee fica withholding because these two fica liabilities are equal by law see infra part ii b each liability alone would be half of dollar_figure or dollar_figure the return also reported that nprn was liable for dollar_figure of income-tax withholding the total employment-tax liability reported on the return--ie employer share of fica employee fica withholding and income-tax withholding--was dollar_figure thus the following table represents the information reported on the form nprn’s employment-tax liability for second quarter as reported on form type of liability return employer share of fica derived by halving the total fica tax reported employee fica withholding derived by halving the total fica reported income-tax withholding as actually reported total dollar_figure dollar_figure dollar_figure dollar_figure the return reported that dollar_figure was owed in trust-fund taxes ie employee fica withholding and income-tax withholding this i sec_21 cents more than the irs’s determination dollar_figure because romano-murphy has not demonstrated that she has been or will be prejudiced by the minor 21-cent difference we decline to consider whether to resolve this difference in romano- murphy’s favor given that paragraph of the stipulation conflicts with paragraph romano-murphy made the concessions in her brief described above and we decline to resolve in romano-murphy’s favor the 21-cent difference between the irs’s determination and romano-murphy’s position on brief we hold that nprn’s employment_taxes for the second quarter of consist of the amounts asserted by the irs ie dollar_figure for the employer share of fica dollar_figure for employee fica withholding and dollar_figure for income-tax withholding for a total employment-tax liability of dollar_figure nprn’s semiweekly deposits for second quarter nprn’s failure to remit employment_taxes continued into the second quarter of for this quarter nprn made semiweekly deposits--totaling dollar_figure--towards its employment-tax liability the irs applied these deposits against nprn’s employment-tax liability for the quarter an irs internal record a form_4340 recorded the following information about the deposits that were applied against nprn’s employment-tax liability for the second quarter of date date date date date date date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date date date date date total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these deposits are also reflected on nprn’s bank statements nprn made five deposits in date that were not reflected on the form_4340 for the second quarter of because they were applied against the first quarter of these five deposits are instead reflected on the form_4340 for the first quarter of the trial record does not directly explain why the deposits are not at semiweekly intervals ie twice per week we surmise that nprn failed to comply with the required semiweekly schedule nprn’s date asset-purchase agreement with mssi and nurses prn acquisition corp ie nac on date an asset-purchase agreement was signed by the following entities nprn mssi and nurses prn acquisition corp nac nurses prn acquisition corp is referred to in the asset-purchase agreement as the purchaser and is referred to in this opinion as nac nac is a subsidiary of mssi the asset-purchase agreement imposed various obligations on the parties to the agreement paragraph required the parties to consummate all transactions contemplated by the agreement the consummation of the transactions was defined in the agreement as the closing under paragraph the date of the closing was to be no later than date or such other date as mutually agreed to by the parties paragraph of the agreement obligated nprn to transfer all of its assets and properties to nac at the closing as part of the consideration for nprn’s assets nac agreed to cause mssi to issue big_number new shares of mssi common_stock to the members of nprn the new stock was to be distributed--and was eventually distributed--as follows recipients of newly issued mssi common_stock recipient aftab adamjee robert murphy linda romano-murphy number of shares big_number big_number paragraph a of the agreement required nac to make a payment of dollar_figure million as partial consideration for nprn’s assets it stated in addition to the share consideration ie the big_number newly issued shares of common_stock the purchaser nac shall pay the company nprn one million six hundred thousand dollars dollar_figure in cash the cash consideration which shall be used to pay or satisfy its outstanding tax_liabilities as defined below and at the direction of the members shall be paid directly to the internal_revenue_service the irs for purposes of this agreement tax_liabilities shall mean unsatisfied federal employment_taxes for purposes of form_941 and all interest and penalties related thereto for periods prior to date romano-murphy and the irs stipulated that paragraph a required that members of nprn would receive dollar_figure million in cash which was to be paid over to the internal_revenue_service to pay back taxes for all periods ending before date paragraph of the asset-purchase agreement required nac to assume specific liabilities of nprn referred to as assumed_liabilities the purchaser nac after the closing shall assume the following debts and liabilities collectively the assumed_liabilities it being expressly understood by the parties to this agreement that the purchaser nac will not assume any other debts or liabilities except for those debts or liabilities set forth below and mssi shall not assume any debts whatsoever of the company nprn a a dollar_figure note payable dowling note issued to jeff dowling dowling by the purchaser nac which shall be payable solely out of the purchaser’s cashflows and which shall be secured_by robert murphy murphy and linda romano’s romano interest in big_number mssi shares as defined below dowling security shares and guaranteed by mssi to the extent the total value of the dowling security shares at the closing is less than the principal and accrued interest on the dowling note in exchange for dowling releasing the guaranty of aftabe sic adamjee adamjee with respect to the dowling note b a dollar_figure note payable to adamjee adamjee by the company the adamjee note guaranteed by mssi which shall be issued to adamjee in exchange for adamjee releasing the company and the purchaser from any obligations due to him under a dollar_figure note payable issued by the company to adamjee the note payable and c the general payables specifically set forth in schedule hereto except for the assumed_liabilities the purchaser nac is not assuming any liability or obligation of the company nprn or any predecessor owner of all or part of the purchased assets and will not pay discharge perform or otherwise be liable for any liabilities indebtedness or obligations which relate to the company nprn or the purchased assets existing on the closing date or arising out of any transactions entered into or any state of facts existing on or prior to the closing date collectively the excluded liabilities all such excluded liabilities and obligations shall be retained by and remain obligations and liabilities of the company nprn or the members as the case may be paragraph of the agreement required nac to execute an agreement transferring from nprn to nac all responsibility for the assumed_liabilities in a form reasonably acceptable to the parties and duly executed by the company neither romano-murphy nor the irs has asserted that the agreement required by paragraph was actually entered into as can be seen in the text reprinted above paragraph defined assumed_liabilities to include the general payables specifically set forth in schedule schedule is headed schedule general payables schedule is subdivided into two parts a part entitled taxes and a part entitled general payables the first part of schedule the part entitled taxes is reproduced below taxes edd--state of california georgia dept of revenue internal revenue services sic louisiana dept of revenue ma dept of revenue pa dept of revenue rhode island division of taxation state of new jersey dollar_figure --- --- --- big_number big_number big_number big_number dollar_figure big_number big_number big_number --- --- --- --- us treasury futa total taxes due big_number big_number --- big_number the second part of schedule the part entitled general payables comprises an alphabetical list of nprn’s creditors and the amount owed by nprn to each creditor the total of these debts is given as dollar_figure because both schedule and the first part of schedule bear the same label general payables it is not immediately clear whether the reference in paragraph to the general payables specifically set forth in schedule is a reference to schedule in its entirety or the first part of schedule it is unnecessary for us to resolve this ambiguity see infra part iv b the parties made the following stipulations regarding the significance of schedule schedule general payables of the asset purchase agreement reflects that dollar_figure of the dollar_figure of scheduled taxes would be assumed by mssi together with specified obligations to general creditors the schedule also reflects that certain funds would be available to apply to the obligations of nprn which mssi was assuming leaving a nominal balance slightly in excess of dollar_figure the asset purchase agreement does not specifically state which federal tax_liabilities were to be assumed and paid with the dollar_figure stated in schedule of the asset purchase agreement the dollar_figure amount referred to in paragraph of the stipulation is the sum of dollar_figure and dollar_figure the dollar_figure amount is the debt listed on schedule as a debt owed to the irs by nprn for as discussed below the dollar_figure is a debt listed on schedule of the asset-purchase agreement as a debt owed to the irs by nprn for it is not readily apparent why the parties stipulated that it was mssi that assumed the liabilities of nprn paragraph of the agreement provided that the enumerated liabilities would be assumed by the purchaser which was defined as nac paragraph of the agreement provided liabilities except as set forth on schedule hereto and the assumed_liabilities to the knowledge of the members of the board_of managers of the company nprn the company has no debts liabilities or other obligations which are material to the business of the company schedule is reproduced below schedule - liabilities not assumed state taxes other than withholding commonwealth of massachusetts connecticu sic dept of labor dollar_figure --- --- --- edd-state of california florida u c fund georgia dept of labor internal revenue services sic louisiana dept of labor ma--division of unemployment pa uc fund pa city of philadelphia ri employer tax section state of nevada-- employment security div state of nevada-- dept of taxation state of new jersey-- division of taxatio sic state of new jersey--nj texas workforce commission 1total taxes due dollar_figure big_number --- big_number --- big_number big_number big_number big_number big_number --- --- big_number big_number --- big_number 1this total probably should have been dollar_figure dollar_figure big_number big_number big_number big_number --- --- --- --- big_number big_number --- --- big_number 3big_number 2this total appears to be dollar_figure too high the actual total of the amounts in the column is dollar_figure 3this total appears to be dollar_figure too high the actual total of the amounts in the column is dollar_figure it is unclear why the subheading to schedule is state taxes other than withholding given that one of the liabilities listed in the schedule is to the irs a federal_agency the parties made the following stipulation regarding schedule schedule - liabilities not assumed of the asset purchase agreement lists state tax_liabilities other than withholding which mssi was explicitly not assuming that schedule identifies the amount of dollar_figure a portion of the dollar_figure of scheduled taxes as an amount that mssi was not assuming paragraph dollar_figure of the agreement provides in part taxes except as set forth on schedule dollar_figure hereto the company nprn has duly filed all federal provincial and material local and foreign tax returns and reports and all returns and reports of all other governmental units having jurisdiction with respect to taxes imposed on it or on its income properties sales franchises operations or employee benefit plans or trusts all such returns were complete and accurate when filed and all taxes and assessments payable by the company have been paid to the extent that such taxes have become due except as set forth on schedule dollar_figure hereto all taxes accrued or payable by the company nprn for all periods through the closing have been accrued or paid in full whether or not due and payable and whether or not disputed except as set forth on schedule dollar_figure hereto the company nprn has withheld proper and accurate amounts from its employees for all periods in full compliance with the tax withholding provisions of applicable foreign federal state and local_tax laws schedule dollar_figure of the agreement is reproduced below schedule dollar_figure - taxes commonwealth of massachusetts connecticu sic dept of labor edd-state of california florida u c fund georgia dept of revenue georgia dept of labor internal revenue services sic louisiana dept of labor louisiana dept of revenue ma-division of unemployment ma-dept of revenue pa dept of revenue pa uc fund pa city of philadelphia ri employer tax section dollar_figure --- big_number --- --- big_number big_number big_number --- big_number big_number big_number big_number big_number big_number --- --- dollar_figure big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- state of nevada- employment security div state of nevada-dept of taxation state of new jersey- division of taxatio sic state of new jersey-nj state of rhode island- division of taxat sic texas workforce commission us treasury futa 1total taxes due dollar_figure --- --- big_number big_number big_number --- big_number big_number big_number --- --- --- big_number big_number 3big_number 1this total probably should have been dollar_figure 2this total appears to be dollar_figure too high the actual total of the amounts in 3this total appears to be dollar_figure too high the actual total of the amounts in the column is dollar_figure the column is dollar_figure the parties made the following stipulation regarding schedule the asset purchase agreement scheduled out nprn’s state and federal tax_liabilities schedule 11--taxes reflects a total_tax liability state and federal of dollar_figure of which dollar_figure were federal tax_liabilities the listed federal tax_liabilities were dollar_figure for and dollar_figure for the sum of dollar_figure and dollar_figure is dollar_figure the asset-purchase agreement required nac to employ both robert murphy and romano-murphy nac signed an employment agreement with romano- murphy on date under the agreement romano-murphy was employed as vice president of operations of nac later renamed nurses onsite corporation or noc for the period date through date the employment agreement provided that she would be paid dollar_figure per year completion of the sale of assets to mssi although the asset-purchase agreement was signed on date the purchase of assets was not completed until date from date through date nprn operated as it had before date it continued to operate its business using its own managers including romano-murphy the agreement between nprn and the irs regarding the application of the dollar_figure million payment paragraph of the stipulation states that nprn and the irs agreed that the dollar_figure million payment made to the irs under paragraph a of the asset-purchase agreement would be applied against nprn’s employment-tax liabilities for the first quarter of and the second quarter of as the stipulated paragraph states nprn and the internal_revenue_service reached an agreement wherein the dollar_figure million paid pursuant to the asset purchase agreement was applied to the employment_tax liabilities of nprn for the periods ended date and date ie the first and second quarters of romano-murphy contends that the agreement described in paragraph of the stipulation also effected a compromise of all the existing tax_liens on nprn’s property in the words of her brief the settlement agreement entered into between nurses prn llc and the internal_revenue_service provided a dollar_figure million payment in exchange for discharge of all outstanding tax_liens the text of the agreement referred to in paragraph is not in the record the agreement is described by paragraph of the stipulation only as an agreement on how the irs would apply a particular payment the stipulation does not describe the agreement as one in which tax_liens were to be discharged or tax_liabilities would be settled we reject romano-murphy’s contention that the agreement effected a discharge or compromise the alleged letter to gary greene regarding the application of the dollar_figure million payment romano-murphy contends that an unnamed lawyer for nprn wrote a letter to irs revenue_officer gary greene directing the irs to apply the dollar_figure million payment against the trust-fund portion of the employment-tax liability ie to income-tax withholding and employee fica withholding the alleged letter is not in the record the only evidence in the record directly concerning the letter is romano-murphy’s testimony she testified i do remember very specifically that when the dollar_figure million was drafted there was a specific letter that told the government exactly how the money was to be applied and the money was to be applied to the trust fund portion of the taxes first because we did realize there were some employer portion taxes that were included in that our views as to the existence and content of the alleged letter are set forth infra part ii b the application of the dollar_figure million payment by the irs pursuant to paragraph a of the asset-purchase agreement nac or perhaps mssi on behalf of nac made a payment of dollar_figure million it is unclear whether the payment was made directly to the irs or whether it was made to nprn which in turn paid the irs romano-murphy proposes that the court make various findings_of_fact regarding how the irs applied the dollar_figure million it received the irs does not object to the adoption of those proposed findings_of_fact we discuss each of her proposed findings below first romano-murphy proposes that we find that the irs applied dollar_figure of the dollar_figure million payment against the first quarter of the irs does not object to this proposed finding the proposed finding is supported by the record the irs record for this quarter reflects an entry on date for a dollar_figure payment the entry is labeled subsequent payment trust fund the trust fund entry seemingly indicates that the irs applied the dollar_figure against the trust-fund liabilities of nprn as opposed to other employment-tax-related liabilities such as the employer share of fica the entry thus might support a more specific finding with respect to the application of the dollar_figure than that proposed by romano-murphy however romano-murphy did not propose a more specific finding her proposed finding of fact is consistent with the documentary_evidence we adopt it and find that dollar_figure of the dollar_figure million payment was applied by the irs against nprn’s employment-tax liability for the first quarter of or to the associated interest and penalties second romano-murphy proposes that we find that dollar_figure of the dollar_figure million payment was applied against the second quarter of the irs does not object to this proposed finding the proposed finding is supported by the record the irs record for this quarter reflects an entry on date for a dollar_figure payment the entry is labeled subsequent payment trust fund the trust fund entry seemingly indicates that the irs applied the dollar_figure against the trust-fund liabilities of nprn as opposed to other employment-tax-related liabilities such as the employer share of fica furthermore the dollar_figure amount is equal to the trust-fund liability minus payments reported by nprn on its form_941 for the second quarter of the trial record thus might support a more specific finding with respect to the application of the dollar_figure than that proposed by romano-murphy however romano- murphy did not propose a more specific finding because her proposed finding of fact is consistent with the documentary_evidence we adopt it and find that dollar_figure of the dollar_figure million payment was applied by the irs against nprn’s employment-tax liability for second quarter of or to the associated interest and penalties third romano-murphy proposes that we find that dollar_figure of the dollar_figure million payment was applied against the second quarter of the irs does not object to this proposed finding but the parties have already agreed on a more specific statement in the stipulation the amount of dollar_figure was applied to nprn’s employment_tax liability for the period ended date the stipulated statement is more precise than romano-murphy’s proposed finding of fact because it specifies that the dollar_figure was applied only against nprn’s employment-tax liability for the second quarter of as opposed to the associated penalties and interest we adopt this stipulated statement as a finding of fact rather than the less precise finding of fact proposed by romano-murphy the stipulated statement is not inconsistent with the trial record the form_4340 for the quarter shows that a dollar_figure payment was made on date the entry for the payment bears the following notation subsequent payment miscellaneous payment this concludes our discussion of the findings_of_fact proposed by romano- murphy regarding the irs’s application of the dollar_figure million payment in addition to finding that dollar_figure was applied against nprn’s employment-tax liability for the second quarter of we also find that the dollar_figure amount was combined by the irs with the dollar_figure of semiweekly deposits made by nprn for the second quarter of for the purpose of applying both amounts against nprn’s liabilities of the dollar_figure combined amount the irs applied dollar_figure against nprn’s employer share of fica for the second quarter of and the irs applied the remaining dollar_figure of the dollar_figure combined amount against employee fica withholding for the second quarter of this additional finding is supported by a memo that was authored by irs revenue_officer greene on date that memo shows dollar_figure in payments being applied in the manner described above the memo is unclear as to whether it is describing how the irs actually applied the payments or how it should have applied the payments although one might argue that the memo reflects the irs’s determination of how the payments should have been applied rather than how the irs actually applied them romano-murphy does not make this argument instead she concedes that the irs applied the dollar_figure in payments against the employer share of fica first which amounts to a concession that the irs applied the payments in a manner generally consistent with the greene memo whether the irs’s application of dollar_figure of the dollar_figure million payment caused a tax overpayment for first quarter the parties disagree on whether the irs’s application of dollar_figure of the dollar_figure million payment against nprn’s tax_liabilities for the first quarter of created an overpayment that the irs should have credited to nprn against its second quarter employment-tax liability romano-murphy contends that nprn’s unpaid balance for the first quarter of was only dollar_figure for clarity we note that the dollar_figure is calculated before accounting for dollar_figure of payments from noc as nac would be renamed that was applied by the irs against nprn’s employment-tax liability for the first quarter of as we note elsewhere romano-murphy argues that this dollar_figure should not have been applied against this quarter because she claims nprn had already settled its liability for the first quarter of see supra part infra part ii d romano- murphy contends that the application of the dollar_figure against the unpaid balance for the first quarter of created an overpayment of dollar_figure dollar_figure - dollar_figure the irs contends that the unpaid balance for that quarter was dollar_figure in employment_taxes and dollar_figure in penalties and interest we agree with the irs the irs record for nprn’s first quarter of reflects that the federal-tax-deposit penalty alone was dollar_figure we thus conclude that the application of the dollar_figure against nprn’s liabilities for the first quarter of did not create an overpayment the form_941 for second quarter nprn filed a quarterly employment-tax return form_941 for the second quarter of the return which was dated date was signed by romano-murphy as nprn’s chief operating officer we discussed this return supra part in the context of romano-murphy’s concessions regarding nprn’s employment-tax liability as noted above the return reported a total employment- tax_liability of dollar_figure romano-murphy’s awareness of nprn’s employment-tax liability for second quarter as the parties have stipulated romano-murphy was aware that employment_taxes were due from nprn for the second quarter of the parties have also stipulated that she was never advised by a lawyer or an irs employee that employment_taxes for nprn were not due for the second quarter of nac begins operations renamed noc as noted above nac’s purchase of nprn’s assets was not completed until date see supra part on date nprn’s assets and employees including romano-murphy were transferred to nac sometime afterwards nac was renamed nurses onsite corp we use the acronym noc to refer to nurses onsite corp from july through date murphy was president of noc from date through date romano-murphy was the vice president of operations of noc romano-murphy ceased her employment with noc on date the dollar_figure of payments by noc of nprn’s taxes that were applied by the irs against fourth quarter first quarter and second quarter following its purchase of nprn’s assets noc made dollar_figure in payments of nprn’s employment_taxes or related penalties or interest the following table lists the amount of each payment the date on which each payment was applied by the irs and the quarter against which each payment was applied dollar_figure of payments by noc of nprn’s employment_taxes or related interest and penalties date payment applied quarter and year against which payment applied amount of payment_date date date date date date date date total 4q 1q 1q 1q 1q 1q 1q 2q dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure earlier we discussed why we reject romano-murphy’s contention that nprn had already settled its tax_liabilities for these quarters by the time the above payments were made see supra part after on date resolve staffing inc a contingent-staffing firm signed a letter of intent to acquire the assets of noc for dollar_figure the letter would have required the dollar_figure to be used to satisfy four specific unpaid liabilities of mssi one of these liabilities was the unpaid irs liability of nurses on site inc ’s noc’s predecessor_corporation nurses prn llc nprn and of the predecessor’s principals now delinquent under the purchase agreement between nurses prn llc and mssi mssi did not sign the letter of intent an attorney for mssi opposed the sale on the grounds that none of the proceeds would have gone to cornell capital partners a hedge fund that owned preferred shares of mssi the parties have stipulated that on date the irs issued a levy to mssi in order to collect the federal employment_taxes due from nprn for the second quarter of on date the irs mailed a letter trust funds recovery penalty letter to romano-murphy stating that dollar_figure was the amount of nprn’s unpaid trust-fund liabilities for the second quarter of this dollar_figure amount is consistent with irs’s determination that romano-murphy was liable for the dollar_figure employee portion of fica plus dollar_figure in income-tax withholding minus the dollar_figure portion of the dollar_figure in deposits and payments that the irs had applied against the second quarter of see infra part ii table the letter stated that the irs proposed to assess that amount against romano-murphy as a sec_6672 penalty the letter stated that romano- murphy could appeal the proposed assessment by mailing a written appeal to the irs within days on date a letter of intent was drafted that contemplated the merger of the operations of the following entities day holding llc a company that like nac provided nurses to hospitals and other medical facilities realtime services inc a company that provided payroll services and administrative services to day holding llc and nac the letter of intent stated that the operations of the companies would be merged and each company would become the subsidiary of a new holding_company the letter of intent stated that it was understood that any payroll tax delinquencies will be discussed and resolved with the internal_revenue_service before the closing of the transaction the letter of intent was never signed by day holding llc realtime services inc nac mssi or cornell capital partners on date romano-murphy responded to the letter by writing a letter to irs revenue_officer gary greene she requested a hearing to appeal the proposed assessment the irs did not grant her request on date john quirk the president and chief_executive_officer of general healthcare resources inc wrote a letter to dr sahay the chief_executive_officer of both mssi and noc in the letter general healthcare resources inc offered to purchase the assets of noc for dollar_figure paragraph of the letter stated that general healthcare resources inc would not assume any of noc’s liabilities mssi did not sign the letter of intent on date a letter of intent was drafted to be signed by peter hietpas the president of prn health services inc and dr sahay chairman and chief_executive_officer of mssi the letter of intent contemplated that prn health services inc would acquire all of the assets of noc for dollar_figure million cash cornell capital partners the hedge fund that owned preferred shares in mssi would not approve the offer on date the irs filed a notice_of_federal_tax_lien in palm beach county florida against nprn’s property to collect nprn’s unpaid federal employment_taxes for the second quarter of on date the irs filed a notice_of_federal_tax_lien in palm beach county florida against the property of noc as successor to nprn to collect nprn’s unpaid employment_taxes for the second quarter of the parties stipulated that on date three separate chapter bankruptcy petitions were filed in the u s district_court for the eastern district of virginia by mssi its subsidiary noc and another mssi subsidiary on date romano-murphy filed a proof_of_claim in mssi’s bankruptcy case on behalf of nprn on date the irs assessed a trust-fund-recovery penalty of dollar_figure against romano-murphy for nprn’s unpaid trust-fund taxes for the second quarter of the united_states filed a proof_of_claim in mssi’s bankruptcy case it claimed that mssi owed trust-fund taxes of dollar_figure for the second quarter of mssi objected to this proof_of_claim on date the united_states responded to mssi’s objection it made three separate arguments first it argued nurses onsite corporation noc is liable for the tax debts of nurses prn llc nprn under the de_facto merger doctrine second it argued nurses onsite corporation is a continuance of nurses prn llc with a common identity and thus liable for nurses prn llc’s tax debts third it argued debtor mssi pursuant to an asset purchase agreement expressly assumed dollar_figure of the withholding-tax liabilities in the amount of dollar_figure a bankruptcy trustee was appointed the trustee withdrew mssi’s objection to the united states’ proof_of_claim according to the bankruptcy court for cost benefit reasons on date the irs served romano-murphy a notice_of_intent_to_levy to collect the trust-fund-recovery penalty for nprn’s trust-fund taxes for the second quarter of on date romano-murphy was served a notice_of_federal_tax_lien filing to collect the trust-fund-recovery penalty of dollar_figure for nprn’s trust-fund taxes for the second quarter the record does not explain why this dollar_figure amount is less than the amount assessed on date on date romano-murphy mailed a timely request for a collection-review hearing via form request for a collection_due_process or equivalent_hearing the request was received by the irs office of appeals on date the request contested the following collection actions against romano-murphy the date proposed levy against romano-murphy and the date notice_of_federal_tax_lien filing against romano-murphy the request also contested a notice_of_federal_tax_lien filing issued to robert murphy on date but the request which was cosigned by robert murphy was untimely with respect to robert murphy’s notice the request stated its grounds as follows tax_liability assumed by another company via asset purchase agreement and liability assumed by other entity proof_of_claim filed u s i r s attorney supports claim in position paper provided to courts the parties agree that the form challenged the assessment of the tfrp trust-fund-recovery penalty and sought a lien discharge on the basis that the debt was assumed by another entity on date a face-to-face hearing was conducted between romano-murphy and the irs office of appeals the irs office of appeals mailed a notice_of_determination to romano- murphy on date the notice_of_determination stated in part relevant issues presented by the taxpayer in the form you indicated disagreement with the notice_of_federal_tax_lien filed and the final notice_of_intent_to_levy you requested a lien discharge citing tax_liability assumed by another company via asset purchase agreement the reason for disagreement states in part liability assumed by other entity proof_of_claim filed us irs attorney supports claim in position paper provided to courts during the hearing of you raised the liability assessed and stated that you had requested an appeal on the proposed assessment however you did not get the opportunity of an appeal you also indicated that you had filed an claim in order to have the liability reviewed by the service your issue of protest is that the liability of nurses prn llc which generated the employment liability for the quarter in question is not responsible for the tax you indicated that the tax should have been absorbed through the sale of nurses prn llc to nurses onsite corporation thru an asset purchase agreement however the sale did not materialize and the buyer filed bankruptcy the so agreed to obtain the trust fund package in order to review the assessment however if it was determined that the proposed assessment had been reviewed by appeals it would be precluded from being raised again we discussed that while the trust fund package was being secured we agreed that a collection alternative should be consider sic and you agreed to provide the financial information necessary for consideration of a collection alternative on a telephone conference was held during the conference you were advised that the trust fund package for the assessment of the civil penalty had been reviewed and based on the information contained in the package you were determined to be a responsible_person for the payment of the trust fund tax for the period in question you were also advised that review of records showed that the tax period in question was not part of the settlement you addressed in your issues of protest but rather had accrued subsequent to the settlement being raised you were also advised that your financial information had been reviewed and that the total liability could be paid within the collection statute including a year adjustment of actual expenses the payment plan discussed was for dollar_figure per month we additionally discussed an offer_in_compromise to resolve the liability not only for the civil penalty but for a joint income_tax_liability period ending at that time you indicated you would work with the revenue_officer to try to obtain a lower payment plan you were advised that the notice_of_federal_tax_lien filed and the final notice_of_intent_to_levy would be sustained the notice_of_determination sustained the notice_of_federal_tax_lien and the notice_of_intent_to_levy the notice does not say what the appeals_office determined to be the correct amount of romano-murphy’s liability for the trust-fund-recovery penalty however the parties have stipulated that respondent’s determination of the amount of the trust-fund-recovery penalty for the period after payments is dollar_figure thus the parties treat the appeals_office as having determined that the unpaid liability was dollar_figure like the parties we consider the appeals_office to have determined that the unpaid liability was dollar_figure when she filed her petition challenging the notice_of_determination romano-murphy resided in florida opinion i applicable legal principles a collection-review hearing the irs filed a notice_of_federal_tax_lien to collect the trust-fund-recovery penalty it had assessed against romano-murphy the irs also served on romano-murphy a notice_of_intent_to_levy to collect the assessment both the lien notice and the levy notice gave romano-murphy a statutory right to a collection-review hearing with the irs appeals_office see sec_6320 notice of filing of lien a levy notice romano-murphy requested such a hearing at a collection-review hearing a taxpayer is entitled by statute to challenge the existence and amount of the underlying tax_liability if he or she did not have a prior opportunity to dispute the tax_liability sec_6320 sec_6330 because romano-murphy had not had a prior opportunity to dispute the trust-fund- recovery penalty assessed against her the appeals_office allowed romano-murphy to contest the penalty the appeals_office determined that she was liable for the assessed amount the tax_court has jurisdiction to review determinations of the appeals_office to sustain a levy or the filing of a notice_of_federal_tax_lien sec_6320 lien cases d levy cases with respect to the disputed liability the court’s scope of review is de novo 135_tc_353 aff’d 461_fedappx_567 9th cir this means that with respect to the disputed liability we review the evidence in the trial record not just the administrative record id where as in this case the underlying tax_liability was properly at issue at the hearing before the appeals_office the standard of review is de novo 114_tc_176 under a de novo standard of review we do not accord deference to the determination of the appeals_office the irs concedes that the aspects of the notice_of_determination challenged by romano- murphy are subject_to a de novo standard of review our findings are based on the preponderance_of_the_evidence therefore we need not determine which party--romano-murphy or the irs--has the burden_of_proof see 132_tc_301 b an employer’s liability for employment_taxes and futa taxes an employer is subject_to federal taxes on wages paid to employees an employer must pay a tax equal to of wages for the social-security portion of the tax and for the medicare portion of the tax sec_3111 and b another tax computed at the same rates and falls on employees sec_3101 social-security tax on wages received by employees and b medicare_tax on wages received by employees both the tax on employers and the tax on employees are referred to as the fica federal_insurance_contributions_act tax see 291_f3d_718 11th cir in addition an employer must withhold the employee share of fica from the wages paid and must pay the withheld amount to the irs sec_3102 the employee share of fica must be collected by the employer by deducting and withholding the amount of tax from wages as paid and b every employer required to deduct the employee share of fica is liable for payment of the employee share of fica moreover an employer is obligated to withhold from wages amounts for the income taxes owed by its employees and must pay the withheld amount to the irs sec_3402 every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury every employer that is required to deduct income_tax is liable for payment of the deducted amount once net wages are paid to the employee the irs credits the employee with the taxes withheld even if the employer does not pay over the withheld amount to the irs see 436_us_238 the term employment_taxes refers to all three of the employer’s obligations that we have just discussed employer share of fica employee fica withholding and income-tax withholding see supra part the term trust-fund taxes refers to the last two obligations see pollack v commissioner 132_tc_21 ndollar_figure each calendar_quarter an employer must file a form_941 reporting its employment-tax obligations for the quarter sec_31_6011_a_-4 income-tax withholding a -1 fica with some exceptions that are not applicable to nprn the form_941 is generally due one month after the end of the quarter sec_31_6071_a_-1 the employment_taxes must be paid on or before the date the form_941 is to be filed see sec_6151 a taxpayer who is required to file a tax_return must pay the tax at the time and place fixed for filing the return thus the taxes are due one month after the end of the quarter if the taxes are not paid_by the date payment is due the employer is liable for a late-payment penalty see sec_6651 failure to pay the amount of tax_shown_on_the_return results in a penalty of up to of the amount of tax shown on return another federal tax on wages is the federal unemployment tax futa_tax see sec_3301 this is a excise_tax imposed on each employer with respect to wages paid to its employees id generally the wages subject_to the tax include all remuneration for employment that does not exceed dollar_figure for the calendar_year sec_3306 the employer must report its unemployment-tax liability on a form_940 employers’ annual federal unemployment tax_return sec_31_6011_a_-3 the form_940 is generally due a month after the end of the calendar_year sec_31_6071_a_-1 even though the futa_tax is imposed on wages we do not use the term employment_taxes to refer to the futa_tax in addition to its quarterly obligation to pay its employment_taxes a month after the quarter has ended an employer must make deposits of its employment_taxes throughout the quarter sec_31_6302-1 employment_taxes for purposes of the deposit requirement are defined by sec_31_6302-1 to include the employer tax under sec_3111 that is the employer share of fica the employee portion of the tax withheld under sec_3102 that is employee fica withholding and the income_tax withheld under sec_3402 and sec_3405 that is income-tax withholding futa taxes are not included in this definition of employment_taxes employers are classified by regulation as either monthly depositors or semiweekly depositors c f_r sec_31_6302-1 a monthly_depositor must make deposits monthly sec_31_6302-1 a semiweekly depositor must make deposits semiweekly sec_31_6302-1 the schedule for making semiweekly deposits is set forth in the regulation as follows an employer that is a semi-weekly_depositor for a calendar_year must deposit its employment_taxes in an authorized financial_institution on or before the dates set forth below payment dates semi-weekly periods deposit date wednesday thursday and or friday on or before the following wednesday saturday sunday monday and or tuesday on or before the following friday sec_31_6302-1 as explained supra part nprn is a semiweekly depositor unless specifically exempted taxpayers who deposit more than dollar_figure a year in employment_taxes and certain other taxes must use electronic funds transfer to make deposits of these taxes this requirement is set forth by regulation unless exempted under paragraph h of this section a taxpayer that deposits more than dollar_figure of taxes described in paragraph h of this section during a calendar_year beginning after date must use electronic funds transfer as defined in paragraph h of this section to make all deposits of those taxes that are required to be made for return periods beginning after december of the following year and must continue to deposit by electronic funds transfer in all succeeding years sec_31_6302-1 the taxes described in paragraph h of this section include an employer’s employment-tax liability sec_31_6302-1 electronic funds transfer requirement applies for taxes required to be deposited under sec_31_6302-1 p aragraph h of this section ie sec_31_6302-1 provides that if any categories of taxpayers are to be exempted from the requirement to deposit by electronic funds transfer the commissioner will identify those taxpayers by guidance published in the internal_revenue_bulletin sec_31_6302-1 provides that even a taxpayer that is not required by paragraph h ii to make electronic deposits of the taxes described by paragraph h may voluntarily make the deposits by electronic funds transfer an electronic funds transfer is defined as any transfer of depository taxes made in accordance with revproc_97_33 or in accordance with procedures subsequently prescribed by the commissioner sec_31_6302-1 revproc_97_33 states electronic funds transfer eft an eft is any transfer of funds other than a transaction originated by check draft or similar paper instrument which is initiated through an electronic terminal telephonic instrument computer or magnetic tape so as to order instruct or authorize a financial_institution or other financial intermediary to debit or credit an account revproc_97_33 sec_3 1997_2_cb_371 as we explain infra part ii a we find nprn was required to make its deposits of employment_taxes by electronic funds transfer in the treasury_department established the electronic_federal_tax_payment_system eftps see irs information_release irb lexis at date eftps is the system for making electronic funds transfers revproc_97_33 sec_2 c b pincite all taxpayers who make federal tax deposits or federal tax_payments by electronic funds transfer must use eftps see id there are two primary payment options under eftps automated clearing house debit entry and automated clearing house credit entry id the automated clearing house is a funds transfer system that provides for the interbank clearing of electronic entries for participating financial institutions id an automated clearing house debit entry is a transaction in which one of the treasury financial agents upon instructions from a taxpayer instructs the taxpayer’s financial_institution to withdraw funds from the taxpayer’s account for an ftd or ftp federal_tax_deposit or federal tax payment and to 2rev proc sec 1997_2_cb_371 was modified by revproc_98_32 secs dollar_figure and 1998_1_cb_935 none of our determinations involve revproc_97_33 sec revproc_98_32 supra was modified and superseded by revproc_2012_33 2012_34_irb_272 revproc_2012_33 supra does not mention revproc_97_33 supra route the ftd or ftp to the appropriate department of the treasury account through the ach automated clearing house system id sec_3 a treasury financial agent is a financial_institution that has been designated an agent of the treasury_department id sec_3_11 c b pincite an automated clearing house credit entry is a transaction in which a financial_institution upon instructions from a taxpayer originates an ftd or ftp federal_tax_deposit or federal tax payment to the appropriate department of the treasury account through the ach automated clearing house system id sec_3 the third payment option under eftps is electronic tax application id sec_2 electronic tax application also referred to as same day payment is a subsystem of eftps the electronic_federal_tax_payment_system that receives processes and transmits an ftd or an ftp federal_tax_deposit or federal tax payment and the related tax payment information for taxpayers that make same day payments through fedwire value transfers fedwire non-value transactions and direct access transactions three types of electronic payments id sec_3 fedwire is the funds-transfer system owned and operated by federal reserve banks see revproc_94_48 sec 1994_2_cb_694 it does not include the automated clearing house system id a taxpayer must submit an enrollment form before participating in eftps revproc_97_33 sec_4 c b pincite when the enrollment process is completed a treasury financial agent notifies the taxpayer of enrollment in the system by sending the taxpayer a confirmation form an information booklet and a personal identification_number id sec_4 it appears that taxpayers can make electronic transfers of funds without using eftps irs information_release irb lexi sec_166 at date there are three ways taxpayers can let technology help them pay their taxes by authorizing withdrawals from their savings or checking accounts through the electronic_federal_tax_payment_system eftps or by charging it to certain charge cards however electronic transfers outside eftps would presumably not qualify as electronic funds transfers for the purpose of sec_31 h ii as we conclude infra part ii a nprn was required to make its federal tax deposits by using eftps furthermore nprn did make its federal tax deposits using eftps in the treasury_department established eftps-online irs information_release irb lexis at this system is the internet version of eftps see irs information_release irb lexis at date a taxpayer can participate in eftps without participating in eftps-online see irs information_release irb lexis at eftps-online has been in its pilot stage since date like other methods of eftps the online option is a service offered free to taxpayers by the u s department of treasury emphasis added as we explain infra part ii a we conclude that nprn was not required to make its federal tax deposits through eftps-online additionally we conclude that nprn did not make its federal tax deposits through the electronic_federal_tax_payment_system online see infra part ii a an employer who is required_by_law or regulation to deposit employment_taxes and who fails to do so is liable for a penalty under sec_6656 the amount of the penalty is a percentage of the underpayment id an underpayment is defined as the amount of tax required to be deposited minus the amount of tax actually deposited on or before the date the deposit was required to be made sec_6656 the percentage of the penalty depends on the length of the taxpayer’s delay in making the deposit see sec_6656 at least one court has concluded that an employer who is required to make deposits by electronic funds transfer but who instead makes the deposits through a nonelectronic transfer is liable for the failure-to-deposit penalty 308_fsupp2d_819 n d ohio a deposit of a tax is treated as a payment of a tax made on the due_date of the relevant tax_return determined without regard to extensions or if later the date the deposit was made sec_31_6302-1 thus an employer’s deposit of employment_tax is relevant to determining not only the penalty for failing to deposit employment_taxes see sec_6656 but also the penalty for failing to pay employment_taxes see sec_6651 should an employer fail to withhold and pay trust-fund taxes sec_6672 authorizes the government to collect an equivalent amount from the employer’s officers or employees who are responsible for collecting the taxes such persons are commonly referred to as responsible persons slodov u s pincite n the penalty imposed by sec_6672 is referred to as the trust fund recovery penalty see weber v united_states t c __ __ slip op pincite date the irs determined that romano-murphy was a responsible_person of nprn who willfully failed to pay over its trust-fund taxes it assessed against her the penalty for trust-fund taxes that were not paid over ii the unpaid amount of nprn’s trust-fund taxes for second quarter if romano-murphy was a responsible_person who willfully failed to pay over nprn’s trust-fund taxes for the second quarter of and we do conclude that she was a responsible_person see infra part iii who willfully failed to pay over the trust-fund taxes see infra part iv the amount of her liability is equal to nprn’s unpaid trust-fund taxes for the second quarter of see slodov u s pincite t he officers or employees of the employer responsible for effectuating the collection and payment of trust-fund taxes who willfully fail to do so are made personally liable to a ‘penalty’ equal to the amount of the delinquent taxes the parties disagree as to the amount of these unpaid trust-fund taxes the irs stands by the determination of its appeals_office that nprn’s unpaid trust-fund taxes for the second quarter of are dollar_figure the dollar_figure amount results from the following computations unpaid trust-fund taxes of nprn for second quarter irs position employer share of fica employee fica withholding income-tax withholding total employment_tax trust-fund taxes amount owed amount_paid balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we now explain romano-murphy’s position which is that nprn’s unpaid trust-fund taxes are dollar_figure paragraph of the stipulation of facts states that romano-murphy alleges that dollar_figure is the correct computation of the balance of the trust-fund taxes owed by nprn for the second quarter of by comparison the irs’s computation is dollar_figure paragraph reflects that romano-murphy’s computation of the dollar_figure amount deviates from the irs’s computation in three respects first romano-murphy’s position in paragraph assumes that total employment_taxes before accounting for payments were only dollar_figure as explained supra part this assumption is inconsistent with paragraph of the stipulation and has been abandoned by romano-murphy in her brief second romano-murphy contends that nprn’s dollar_figure in semiweekly deposits during the second quarter of should have been applied by the irs entirely against trust-fund taxes for that quarter rather than against the employer share of fica this contention is also still maintained by romano-murphy third she contends that the dollar_figure portion of the dollar_figure million payment that was applied by the irs against nprn’s employment_taxes for the second quarter of should have been applied entirely against trust-fund taxes rather than against the employer share of fica this contention is also still maintained by romano- murphy in paragraph of her brief romano-murphy substitutes dollar_figure for the dollar_figure amount that was reflected in paragraph of the stipulation the dollar_figure amount which she refers to in her brief as the preliminary outstanding trust fund balance appears to be based on computations that we illustrate in the chart below romano-murphy’s position unpaid trust-fund taxes of nprn for second quarter preliminary outstanding trust fund balance employer share of fica employee fica with- holding income_tax with-holding total employment_tax trust-fund taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure amount owed amount_paid balance the reason four of the entries in the chart are blank is that unlike the irs romano-murphy does not explain how the dollar_figure in semiweekly deposits or the dollar_figure portion of the dollar_figure million payment should be divided between employee fica withholding and income-tax withholding paragraph of romano-murphy’s brief takes the position that nprn owed only dollar_figure a calculation that seems to take into account only the application of the dollar_figure in semiweekly deposits and the application of the dollar_figure amount from the dollar_figure million payment but it is apparent from other parts of romano-murphy’s brief that she contests more than just the irs’s application of the dollar_figure of semiweekly deposits and the dollar_figure from the dollar_figure million payment against employment-tax liabilities other than trust-fund taxes she contends that the irs failed to apply amounts against second quarter trust-fund taxes in five different ways even though these five errors alleged by romano-murphy are not reflected in paragraph of the stipulation which purportedly shows what she alleges to be the amount of the trust fund recovery penalty the irs does not contend that her agreement to paragraph of the stipulation bars her from pressing her contentions about the five alleged errors the five alleged errors are described below first romano-murphy contends that nprn’s payments and deposits for the fourth quarter of resulted in a dollar_figure overpayment of the employment_taxes for that quarter see supra part infra part ii e she contends that this dollar_figure overpayment should have been applied against the second quarter of and in particular against the trust-fund taxes second romano-murphy contends that nprn had a dollar_figure overpayment of the employment_taxes for the fourth quarter of see supra part infra part ii e she contends that this dollar_figure overpayment should have been applied against the second quarter of and in particular against the trust-fund taxes third romano-murphy contends that a combination of nprn’s deposits for the first quarter of and the application of dollar_figure of the dollar_figure million payment against liabilities from that quarter resulted in a dollar_figure overpayment for that quarter see supra part infra part ii c she contends that this alleged dollar_figure overpayment should have been applied against the second quarter of and in particular against the trust-fund taxes fourth romano-murphy contends that dollar_figure of payments made by noc against nprn’s employment_taxes or related penalties or interest should not have been applied against nprn’s employment_taxes for the fourth quarter of the first quarter of or the second quarter of see supra part infra part ii d she claims that by the time the payments were made the irs had compromised or settled nprn’s liabilities for these three quarters see supra part thus she claims the dollar_figure in payments should have been applied against nprn’s employment_taxes for the second quarter of and in particular against the trust-fund taxes fifth romano-murphy contends that there was a dollar_figure overpayment for the first quarter of and that this overpayment should have been applied against nprn’s employment_taxes for the second quarter of and in particular against the trust-fund taxes see supra part infra part ii e we summarize romano-murphy’s computations in the table below for the convenience of the parties we note the corresponding paragraph numbers of romano-murphy’s brief amounts used in romano-murphy’s brief to calculate her position that nprn’s trust-fund liability for the second quarter of was dollar_figure description of amount used by romano-murphy in computing nprn’s trust-fund liability for the second quarter of nprn’s trust-fund taxes before payments semiweekly deposits portion of dollar_figure million payment allocated by irs to 2q running total 1q alleged overpayment payments from noc running total 4q alleged overpayment 4q alleged overpayment 1q alleged overpayment total paragraph number of brief para para para para para para para para para para para amount dollar_figure the difference between dollar_figure and dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure a application of the dollar_figure in semiweekly deposits the parties agree that nprn deposited dollar_figure toward its employment- tax_liability for the second quarter of they disagree on how the deposits should have been applied as explained before in applying the dollar_figure of semiweekly deposits against nprn’s second quarter employment-tax liability the irs grouped the deposits together with a dollar_figure payment that was made on date see supra part the resulting dollar_figure amount was applied by the irs first against nprn’s dollar_figure employer share of fica liability for the quarter resulting in the complete elimination of the dollar_figure employer share of fica liability the remaining dollar_figure ie dollar_figure minus dollar_figure was applied by the irs against employee fica withholding romano-murphy disagrees with the way in which the irs applied the dollar_figure of semiweekly deposits she contends that the irs should have applied the entire dollar_figure amount against trust-fund taxes in particular she contends that dollar_figure of the dollar_figure should have been applied against employee fica withholding and dollar_figure of the dollar_figure should have been applied against income-tax withholding romano-murphy argues that the application she urges is correct because she says nprn directed the irs to apply the deposits for the quarter against the trust- fund portion of the taxes first she contends that revproc_2002_26 sec_3 2002_1_cb_746 required the irs to apply the payments in accordance with nprn’s directions in response the irs makes three arguments it first argues there are no means by which a tax deposit made via the eftps can be designated between a company’s non-trust fund and trust fund payroll tax_liabilities babcock v united_states no cv amended order granting motion for summary_judgment in favor of the u s pincite c d cal date providing taxpayers the ability to designate employment_taxes in this manner would permissibly shift loss to the government and implicitly disregard sec_6672 babcock no cv pincite second the irs contends that revproc_2002_26 supra does not govern the application of the deposits because it says revproc_2002_26 supra allows a taxpayer to direct the application of payments only not deposits third the irs argues that revproc_2002_26 supra is not controlling because even if nprn could have directed the application of the deposits nprn made no specific written directions with respect to the dollar_figure of semiweekly deposits see revproc_2002_26 sec dollar_figure irs will apply payment in accordance with taxpayer’s specific written directions as to the application of the payment we agree with the irs’s third argument as we explain we do not believe that nprn gave the irs any directions--written or otherwise--regarding how to apply the semiweekly deposits to trust-fund taxes we do not address the irs’s first and second arguments except that we conclude that a taxpayer cannot in practice instruct the irs through eftps or eftps-online to apply employment-tax deposits to trust-fund taxes this finding is a partial adoption of the irs’s first argument in arriving at the conclusion that nprn did not give the irs any directions regarding how to apply the semiweekly deposits to trust-fund taxes we resolve a series of subsidiary factual disputes between the parties about the alleged directions the parties’ views on these subsidiary factual issues are reproduced verbatim in the chart below findings_of_fact proposed in romano-murphy’s brief filed date tax deposits were made through the internal revenue service’s eftps online system as required irs’s answering brief filed date romano-murphy’s reply brief filed date respondent objects to the proposed finding of fact as it is uncorroborated and not supported by the evidence entire record petitioner failed to provide any documentation to show that nprn made tax deposits using the electronic_federal_tax_payment_system eftps entire record petitioner objects to respondent’s objection as documentary_evidence shows that petitioner used the electronic_federal_tax_payment_system eftps ex 9-j p the eftps system allows taxpayers to either pay a lump sum or designate payment to withholding social_security and or medicare taxes respondent objects to the proposed finding of fact as it is inaccurate and there is no evidence of record to support the finding entire record no objection via the eftps system nurses prn llc instructed that the partial_tax deposits made in the tax period be applied to withholding taxes which are trust_fund_taxes respondent objects to the proposed finding of fact as it is uncorroborated and not supported by the evidence entire record petitioner failed to provide any documentation to show that nprn made tax deposits using the eftps and designated deposits to withholding taxes entire record petitioner objects to respondent’s objection as evidence of payments are documented on a company payroll record ex 34-p one dispute between the parties is whether nprn made its federal tax deposits through eftps it is through that system romano-murphy contends that nprn delivered its instruction to the irs that its deposits should be applied against the trust-fund taxes first in considering whether nprn made federal tax deposits through the electronic_federal_tax_payment_system we first consider whether nprn was required to do so this is a relevant question because a taxpayer who is required to participate in eftps might be more likely to do so than one motivated only by practical considerations in addition the parties have raised the question of whether nprn was required to make deposits electronically romano-murphy’s brief makes the assertion that tax deposits were made through the internal revenue service’s eftps online system as required emphasis added because eftps-online is a version of eftps her assertion implies that nprn was required to use eftps to make its federal tax deposits in response to her assertion the irs generally objects to the proposed finding of fact as it is uncorroborated and not supported by the evidence nprn’s deposits of employment_taxes alone--without considering other types of taxes--were greater than dollar_figure in unless specifically exempted taxpayers who deposit more than dollar_figure in employment and certain other taxes are required to use electronic funds transfer to deposit those taxes see sec_31 h ii there is no evidence in the record that nprn was specially exempted from the electronic-funds-transfer requirement the only authorized means of making electronic funds transfers is through eftps see revproc_97_ sec_2 therefore we conclude that nprn was required to use eftps to make its deposits of federal taxes we also conclude that nprn actually used eftps to make its deposits of employment_taxes as romano-murphy points out a letter from the irs to nprn dated date contains a list of all of nprn’s employment-tax deposits for the first quarter of the list contains a notation corresponding to each deposit under the heading pymt type for all deposits this notation is eft except for two deposits for which the notation is pmt the abbreviation eft is an acronym for electronic funds transfer there is also an date letter from the irs to nprn containing a list of all deposits of employment_taxes for the second quarter of the list also contains an entry for each deposit under the heading pymt type for all deposits this entry is eft although the august and date irs letters describe deposits made in not the second quarter of the record does not suggest that nprn changed its method of making deposits between and nprn’s suntrust bank statements also support the notion that nprn made its deposits by electronic funds transfers during the second quarter of a suntrust bank statement shows that on date dollar_figure was debited from nprn’s bank account the transaction was described as electronic electronic ach debit irs usataxpymt including the dollar_figure debit there are similar entries during the three months of april may and date date apr apr apr apr apr apr may may may may june june june amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure june june june dollar_figure dollar_figure dollar_figure the notations in the two irs letters and the suntrust bank statement suggest that nprn was making its deposits by electronic funds transfers although not all electronic transfers must be made through eftps see irs information_release irb lexi sec_166 at we believe that it is more_likely_than_not that nprn made its deposits through eftps we agree with romano-murphy that nprn made its employment-tax deposits for the second quarter of through eftps romano-murphy contends that nprn was required to use eftps-online to make its federal tax deposits and that nprn actually did use this system romano- murphy cites no authority for the proposition that nprn was required to use eftps-online aside from romano-murphy’s testimony there is no proof in the record that nprn actually used eftps-online the lack of corroborating evidence is peculiar we reject her contentions that nprn was required to use eftps-online and that nprn actually used it we next address the question of whether eftps in practice permitted taxpayers to direct the irs to apply their employment-tax deposits to trust-fund taxes ie employee fica withholding and income-tax withholding instead of the employer share of fica although romano-murphy testified that the system permitted such directions her testimony is uncorroborated there is little in the trial record on the mechanics of eftps we find on the basis of the record that eftps did not in practice permit taxpayers to direct their deposits toward trust-fund taxes we next consider whether nprn directed the irs through eftps to apply its employment-tax deposits for the second quarter of against trust-fund taxes as noted above we find that the system does not in practice permit a taxpayer to direct the irs to apply deposits to trust-fund taxes this is sufficient by itself to end the inquiry if no such directions can be made using the system then no directions could have been provided through the system as proof that nprn directed the irs to apply its deposits against trust-fund taxes romano-murphy points to a spreadsheet that was marked for identification as exhibit 34-p the spreadsheet reflects that nprn made dollar_figure of employment-tax deposits for the second quarter of on the spreadsheet this amount is all allocated to trust-fund taxes romano-murphy contends that the spreadsheet demonstrates that directions that were given by nprn to the irs that the amounts should be applied as they were allocated on the spreadsheet ie against trust-fund taxes however the stipulation describes the spreadsheet only as a document reflecting romano-murphy’s allegations it says petitioner provided a schedule of alleged payments of employment_taxes for the tax period attached as exhibit 34-p although romano-murphy testified that the spreadsheet was a payroll record nothing in the record establishes that the document was given to the irs contemporaneously with the deposits and nothing in the record establishes that the document reflects directions actually given to the irs under the circumstances we do not believe that exhibit 34-p reflects directions to the irs to apply nprn’s employment-tax deposits against trust-fund taxes romano-murphy contends that nprn gave the alleged directions to the irs through eftps she does not allege and we do not consider whether nprn gave the alleged directions through some other means such as a letter or telephone call we find as a matter of fact that nprn did not give directions through eftps that its employment-tax deposits were to be applied against trust-fund taxes thus the irs was not required to apply the deposits against trust-fund taxes b application of the dollar_figure payment of the dollar_figure million payment made to the irs dollar_figure was applied by the irs against nprn’s employment-tax liability for the second quarter of the irs combined the dollar_figure in semiweekly deposits for that quarter and the dollar_figure payment and applied that amount first against the employer share of fica tax eliminating the entire dollar_figure employer share of fica tax_liability the irs applied the remainder dollar_figure against employee fica withholding romano-murphy contends that the entire dollar_figure amount should have been applied against nprn’s trust-fund tax_liability for the second quarter of she contends that nprn directed the irs that the dollar_figure payment should be applied against the trust-fund portion of the taxes first she contends that under revproc_2002_26 sec_3 the irs was required to apply the payments in accordance with nprn’s instructions in response the irs contends that a taxpayer cannot direct that a payment be applied against a payment of a particular tax under revproc_2002_26 supra unless the payment is made after assessment of the particular tax the irs asserts that the dollar_figure payment was made on date and that the second-quarter employment_taxes were assessed after the date of the payment on july we need not reach the merits of this argument because as we explain we find that nprn gave no directions with respect to the dollar_figure payment romano-murphy argues that the asset-purchase agreement constitutes such a direction we disagree for five reasons first the asset-purchase agreement is a private agreement among nprn mssi and nac second the provision of the agreement relating to the use of the dollar_figure million is directed at these private parties not the irs the provision states that nac shall pay nprn dollar_figure million which shall be used to pay or satisfy its outstanding tax_liabilities as defined below and at the direction of the members shall be paid directly to the irs the provision thus governs how the money was to be used by nprn and nac not the irs third although romano-murphy contends that the irs had a copy of the asset-purchase agreement when it applied the dollar_figure payment mere possession of the agreement by the irs does not turn this agreement into a direction to the irs in any event the record does not support the proposition that the irs had a copy of the agreement fourth even if the provision could be considered a direction to the irs the provision requires only that the payment be applied against employment-tax liability and perhaps interest and penalties it does not require that the payment be applied against trust-fund taxes ie employee fica withholding and income-tax withholding fifth even if the provision directed that payments be applied against trust-fund taxes it is not apparent that the second quarter of is one of the quarters toward which the payment must be directed the phrase tax_liabilities is defined in the asset- purchase agreement as unsatisfied federal employment_taxes for purposes of form_941 and all interest and penalties thereto for periods prior to date if the phrase for periods prior to date modifies unsatisfied federal employment_taxes and not just all interest and penalties thereto then the second quarter of is excluded from tax_liabilities in the stipulation of facts the parties agree that the second quarter of is excluded from the scope of tax_liabilities as defined in the asset-purchase agreement this resolves any ambiguity regarding the quarters included in tax_liabilities and undercuts romano-murphy’s contention that the asset-purchase agreement constituted a direction to the irs that the dollar_figure million payment be allocated to the trust-fund taxes for the second quarter of in summary we find that the asset-purchase agreement was not a direction to the irs to apply the dollar_figure payment against nprn’s trust-fund taxes for the second quarter of romano-murphy also argues that nprn’s lawyer wrote a letter to irs revenue_officer greene directing that any payments out of the dollar_figure million should be applied toward trust-fund taxes see supra part however the letter is not in the record id any direction governing the application of the dollar_figure million payment would have had to be fairly complicated given that nprn and the irs had another agreement with respect to the application of the dollar_figure million see supra part this other agreement is described in the stipulation as follows nprn and the internal_revenue_service reached an agreement wherein the dollar_figure million paid pursuant to the asset purchase agreement was applied to the employment_tax liabilities of nprn for the periods ended date and date ie the first and second quarters of the alleged letter to greene would necessarily have had to be coordinated with the agreement described in the stipulation another reason the letter would have needed to be detailed is that it supposedly directed the payment of dollar_figure million to various types of tax_liabilities for various tax periods romano-murphy explained none of these details in her testimony about the letter see supra part without more specific proof we are reluctant to assume the existence of a letter directing the irs to apply the dollar_figure amount against the trust-fund liabilities for the second quarter of we believe that romano-murphy is mistaken about the content of the letter the irs’s records describe dollar_figure of the dollar_figure million payment as a trust-fund payment applied against the first quarter of and dollar_figure of the dollar_figure million payment as a trust-fund payment applied against the second quarter of see supra part neither party suggests that this notation bears on the question of whether nprn submitted directions to the irs to apply a portion of the dollar_figure million payment against the trust-fund taxes for the second quarter of we ourselves draw no such conclusion we find that nprn did not direct the irs to apply the dollar_figure payment against the trust-fund portion of nprn’s employment-tax liability for the second quarter of b application of the supposed dollar_figure overpayment from first quarter romano-murphy argues that nprn’s unpaid employment-tax liability for the first quarter of was only dollar_figure when the irs applied dollar_figure of the dollar_figure million payment against nprn’s employment-tax liabilities for that quarter resulting in an overpayment of dollar_figure for the quarter she argues that the irs should have applied the alleged dollar_figure overpayment against the second quarter trust-fund taxes as we have found however there was no overpayment for the first quarter of see supra part d the dollar_figure in payments by noc that were applied by the irs against tax_liabilities for fourth quarter first quarter and second quarter noc made dollar_figure in payments that the irs applied against nprn’s employment_taxes or related interest or penalties for the fourth quarter of the first quarter of and the second quarter of see supra part romano- murphy argues that by the time of the payments the irs had already compromised or settled nprn’s employment-tax liabilities for these three quarters therefore she argues the irs should have applied the dollar_figure in payments against nprn’s trust-fund taxes for the second quarter of as we have discussed the record contains no evidence that the irs compromised nprn’s tax_liabilities for these three quarters see supra part we therefore reject romano-murphy’s argument that the irs should have applied the dollar_figure in payments against nprn’s trust- fund taxes for the second quarter of e alleged overpayments of dollar_figure from fourth quarter fourth quarter and first quarter romano-murphy argues that nprn overpaid its tax_liabilities for the fourth quarter of the fourth quarter of and the first quarter of as we have found there were no overpayments for these three quarters see supra part fourth quarter and fourth quarter part first quarter we therefore reject romano-murphy’s argument that overpayments from these quarters should be applied against nprn’s employment-tax liability for the second quarter of iii romano-murphy is a responsible_person under sec_6672 a responsible_person is any person required to collect truthfully account for and pay over taxes such as trust-fund taxes sec_6672 828_f2d_1499 11th cir whether a person is a responsible_person is a matter of status duty and authority not knowledge thibodeau f 2d pincite indicators that a person is a responsible_person include the holding of corporate office control_over financial affairs the authority to disburse corporate funds stock ownership and the ability to hire and fire employees id romano-murphy was the chief operating officer of nprn she was in charge of nprn’s finances she wrote checks to nprn’s creditors she was therefore a responsible_person under sec_6672 romano-murphy claims that she did not control nprn’s finances and was therefore not a responsible_person because she owned only a interest in nprn but her ownership percentage is not dispositive in thibodeau f 2d pincite the corporation’s president was held to be a responsible_person even though of the stock of the corporation was owned by someone else and the president effectively reported to that stockholder romano-murphy also argues that she was not a responsible_person because she claims most checks were signed with a facsimile of her signature by lower-level managers but some of the checks were signed by romano-murphy personally see 448_f2d_509 5th cir former fifth circuit held that a corporate officer could be found to be a responsible_person even though he was one of two corporate agents at the corporation’s home_office who could sign checks 661_f2d_1206 11th cir en_banc eleventh circuit adopted as binding all decisions of the former fifth circuit issued on date and earlier and if she was displeased with the way in which the lower-level managers were issuing the other checks she could have withdrawn their check-writing authority see 591_f2d_1151 5th cir former fifth circuit held that one of the managers of a corporation was a responsible_person because he could have refrained from signing payroll checks until the irs was paid and he could have directed the controller to make the payments to the irs romano-murphy also claims that she did not have authority to permit nprn to pay its trust-fund taxes because paying the taxes would have caused nprn to go out of business she claims that the failure of nprn to continue to operate would have placed nprn in violation of its letter of intent with mssi and its asset-purchase agreement with mssi and nac and that such violations would have prevented it from finalizing the asset sale that resulted in the dollar_figure million payment of its employment-tax liability in effect romano- murphy is arguing that nprn had to default on its trust-fund taxes in the short term in order to pay them in the long term courts have rejected such arguments in the context of determining whether a responsible_person acted willfully in refusing to pay over trust-fund taxes to the united_states see eg thibodeau f 2d pincite 961_f2d_867 9th cir responsible_person argued that he did not act willfully because he deferred payments to the irs in an attempt to resuscitate the corporation and thereby maximize the chances that the taxes would be repaid in full over time we do not adopt the argument in this context of determining whether romano- murphy is a responsible_person nor do we accept romano-murphy’s underlying premise that payment of the trust-fund taxes would have breached nprn’s obligations to mssi first we consider the letter of intent which was signed on date see supra part the terms of the letter of intent are not in the record but even if its terms are identical to the terms of the date draft letter of intent which is in the record its provisions would not have required nprn to default on its trust-fund obligations romano-murphy relies on paragraph of the date draft letter of intent this paragraph required nprn to operate its business in the normal course consistent with past practices including with respect to cash management practices to construe paragraph to have required nprn to use the trust fund for its own benefit would conflict with paragraph which required nprn to pay all of its taxes as a condition of closing paragraph cannot reasonably be so construed as for the asset-purchase agreement no provisions in the agreement required nprn to default on its federal trust-fund taxes see supra part regardless a contractual provision that required a party to violate federal tax laws would be void whether found in the letter of intent or the asset-purchase agreement see 668_f2d_450 8th cir romano-murphy also argues that revrul_2004_41 2004_1_cb_845 bars the irs from asserting that she owes the trust-fund-recovery penalty the revenue_ruling states if under state law the members of the llc are not liable for the debts of the llc then absent fraudulent transfers or other special circumstances the irs may not collect the llc’s employment_tax liability from the members including by levy on the property and rights to property of the members id c b pincite but the revenue_ruling also states that depending on the facts of a particular case a member may be liable for the trust-fund recovery penalty under sec_6672 id here the irs is not attempting to collect nprn’s employment_taxes from romano-murphy in her capacity as a member of nprn rather it is attempting to collect the trust-fund-recovery penalty because it alleges that she is a responsible_officer this theory of liability is consistent with revrul_2004_41 supra iv willfulness a romano-murphy acted willfully in refusing to pay trust-fund taxes to the federal government romano-murphy argues that she is not liable for the sec_6672 penalty because she did not act willfully in failing to pay over the trust-fund taxes once a person is demonstrated to be a responsible_person the burden is on that person to disprove willfulness 17_f3d_329 11th cir a responsible_person acts willfully if he or she has knowledge of payments to other creditors after becoming aware of the failure to remit the withheld taxes 331_f3d_1294 11th cir there are a variety of times during and after a quarter when a payment to a creditor and a failure to remit taxes can establish that the responsible_officer acted willfully for example when wages are being paid see 431_f2d_742 5th cir a corporate officer or agent has a duty to see that withheld funds are properly collected from the employees are maintained during the quarter and are paid over to the government at the end of the quarter this duty for purposes of sec_6672 liability is a continuing one which arises when the federal income and social_security_taxes are withheld from employees’ wages and ends when such funds are paid over to the united_states emphasis added fn ref omitted davis f 2d pincite l iability as a responsible_person attaches each time salaries are paid during the course of a quarter juan f vasquez jr peter a lowy responsible_person and lender liability for trust fund taxes-- sec_6672 and sec_3505 639-3rd tax management bna sec ii h at a-28 because liability first attaches at the time wages are paid not at some subsequent time when payment is due or the return is to be filed responsibility can attach from the time of withholding through the payment due_date and beyond fn ref omitted when semiweekly deposits are due 591_f2d_1136 5th cir however as we have already pointed out treasury regulations require withheld funds to be deposited during the quarter and do not merely impose a duty to pay them at the end of the period the corporate officer’s failure to make the withholding deposits required was itself ‘willful ’ when the quarterly employment-tax payment is due see id pincite- corporate officer took exclusive control_over sibwin inc ’s affairs on date the court held that even if he was not a responsible_officer when trust-fund taxes had been collected from the employees’ wages during the first quarter of he was a responsible_officer when payments of the trust-fund taxes became due on date therefore the court held that he had a duty to pay over the trust-fund taxes and was liable for the penalty because he willfully failed to do so after the quarterly payment_date see newsome f 2d pincite in many of these cases a responsible officer’s ‘willfulness’ is established by the knowing preference of other corporate creditors over the united_states after the due_date for the corporation to remit the withheld taxes fn ref omitted there is authority for the proposition that a failure to remit trust-fund taxes to the united_states is not willful where the responsible_person made a reasonable effort to remit the funds but was thwarted by circumstances outside that person’s control 607_f2d_954 ct_cl 123_f3d_1342 10th cir en_banc this is referred to as the reasonable-cause defense thosteson f 3d pincite an example of the reasonable-cause defense is when a responsible_person made arrangements to pay the trust-fund liability through a bank only to find that the bank kept the payment for its own use instead of turning the payment over to the irs see 40_f3d_305 9th cir a limitation on the reasonable- cause defense is that the efforts of the responsible_person to pay trust-fund taxes to the irs are irrelevant if the person also decided to make payments to other creditors despite knowing that the trust-fund taxes had not been paid see thosteson f 3d pincite stating without resolving whether the reasonable- cause defense exists under the law of the eleventh circuit that such an exception is not applicable to a responsible_person who consciously decided to make payments to creditors other than the government even though he knew that the withholding taxes had not been paid feist f 2d pincite reasonable- cause defense available only because corporate treasurer did not prefer other creditors a successful attempt to pay trust-fund taxes can also affect a responsible person’s liability for the trust-fund-recovery penalty if the tax is actually paid there is no liability see brown f 2d pincite corporate officer’s use of the withholding trust funds for other purposes in the interim made him liable for a sec_6672 penalty if the tax was not in fact paid emphasis added however there is a timing question how late can the tax payment be for the responsible_person to be relieved of liability in newsome the former fifth circuit suggested that a payment made by the quarterly payment deadline--a month after the end of the quarter--could be sufficient to absolve the responsible_person of liability f 2d pincite of course the officer is only liable under if the corporation does not pay over the withheld taxes at the date prescribed in the regulations in this case the irs acknowledges that remittances made by the dates that the semiweekly deposits were due would have been sufficient to absolve romano-murphy of liability the acknowledgment to which we refer is found on page of the irs’s answering brief in summary a responsible_person who knows that other creditors are being paid while the trust-fund taxes have not been paid is subject_to liability for the penalty see thosteson f 3d pincite there may be a reasonable-cause defense if the responsible_person took reasonable efforts to make a payment to the united_states and because of circumstances outside the person’s control the payment was not made see feist f 2d pincite finley f 3d pincite however reasonable efforts at payment are to no avail if the responsible_person pays other creditors see thosteson f 3d pincite in any event a successful attempt to pay the trust-fund taxes if made soon enough relieves the responsible_person of liability under sec_6672 brown f 2d pincite newsome f 2d pincite with these principles in mind we find that romano-murphy knew that nprn was using the taxes withheld from its employees’ wages for corporate purposes instead of reserving them for payment of its trust-fund taxes during the entire second quarter of the quarter for which the trust-fund-recovery penalty was assessed romano-murphy knew that the trust-fund taxes were not being remitted to the irs by nprn during the entire quarter she had the authority to remit the trust-fund taxes to the federal government but she failed to do so instead she wrote checks to other creditors and supervised the writing of checks to other creditors against this admitted failure romano-murphy’s essential point is that she made various efforts to cause a payment of the trust-fund taxes as explained before a responsible_person is absolved of liability for the trust-fund-recovery penalty if the payments are actually made but nprn did not pay the trust-fund taxes in dispute under the reasonable-cause defense reasonable efforts to pay trust-fund taxes may absolve the responsible_officer of liability but none of romano-murphy’s alleged efforts to cause a payment on nprn’s behalf obviate that she authorized payments to creditors other than the united_states and therefore willfully failed to pay the trust-fund taxes see thosteson f 2d pincite we could end our analysis of willfulness here however in the interest of completeness we will explain infra part iv b why none of the actions that romano- murphy says she took to make payment of the trust-fund taxes constituted reasonable efforts to pay them b romano-murphy did not make reasonable efforts to pay nprn’s unpaid trust-fund taxes romano-murphy contends that many of her actions constitute reasonable efforts to pay the trust-fund taxes within the context of the reasonable-cause defense nprn’s date temporary merger with nurses staffing llc and its date negotiations with prn health services inc in date nprn temporarily merged its operations with nurses staffing llc in date after this merger failed the members of nprn received an offer from a different company prn health services inc to purchase a interest in nprn for dollar_figure romano-murphy contends that she personally supported both the date temporary merger of nprn with nurses staffing llc and the date negotiations by nprn’s members with prn health services inc she argues that the success of either deal would have eliminated the tax_liability in effect romano-murphy is arguing that had nprn successfully merged with either prn health services inc or nurses staffing llc in the merged company would have been financially stable enough that by the second quarter of it would have been able to make full deposits of trust-fund taxes withheld from wages we disagree arranging a merger with another company--in the hopes that the merged company will later make trust- fund deposits during a future quarter--is not a reasonable effort to pay the trust-fund taxes for the future quarter the alleged assumption by nac of nprn’s second quarter trust-fund-tax liability romano-murphy claims that nprn’s trust-fund-tax liability for the second quarter of was assumed by nac in the asset-purchase agreement and that she reasonably expected that nac would pay the liability we disagree in support of her view that nprn’s trust-fund-tax liability for the second quarter of was assumed by nac in the asset-purchase agreement romano- murphy makes the following contentions noc ie nac expressly assumed the outstanding trust fund portion of federal taxes due as of date of closing of dollar_figure citing schedule of the asset-purchase agreement schedule does not specifically label the assumed taxes as the trust fund portion however in conjunction with schedule sec_3_7 with label of state taxes other than withholding which includes the internal_revenue_service in the listing and schedule dollar_figure taxes which depicts total taxes owed at time of closing correctly provides implicit assumption the taxes assumed in schedule are trust fund liabilities the irs takes the position that assumed_liabilities do not include the trust-fund- tax_liabilities for the second quarter of it reasons the asset purchase agreement does not assume nprn’s employment_tax liabilities for the second quarter sec_1 a of the asset purchase agreement states that mssi the parent company of noc will assume certain liabilities specifically set forth in this section one of which are the general payables specifically set forth in schedule of the asset purchase agreement sec_1 a further states that all other liabilities not stated as assumed_liabilities in this section are excluded liabilities and remain the liabilities of nprn schedule titled general payables sets out two categories taxes and general payables dr sahay the ceo of mssi the purchasing company testified that mssi did not assume the second quarter employment_tax liability of nprn it was not the intent of the purchaser to assume these liabilities only the general payables which were specifically set forth on schedule excluding the section titled taxes were assumed by mssi in addition petitioner admitted that the asset purchase agreement did not expressly provide for the purchaser to assume liability for unpaid employment_taxes it is unnecessary for us to determine whether the asset-purchase agreement obligated nac to assume nprn’s trust-fund-tax liability for the second quarter of even if nac or mssi had assumed nprn’s trust-fund-tax liability we do not believe that there was a reasonable expectation that nac would pay the trust-fund taxes as it turns out noc ie nac after it was renamed made dollar_figure in payments of nprn’s employment_taxes or related penalties or interest but the payments did not fully satisfy the balances and none of the payments were applied to the second quarter of we find that the failure of nac subsequently renamed noc to pay nprn’s trust-fund taxes for the second quarter of was foreseeable by romano-murphy romano-murphy also argues that she personally ensured that the letter of intent signed by mssi on date contained a requirement that mssi assume the liability for nprn’s trust-fund taxes she implies that the terms of the letter of intent a document that is not in the record were similar to those of the draft letter of intent a document that is in the record even if this is true the draft letter of intent provided only that mssi would assume a liability on nurses prn balance_sheet of no more than dollar_figure related to current operations see supra part another provision of the letter required nprn to pay all of its past due tax_liabilities see supra part that suggests that the dollar_figure in assumed_liabilities would not have included any_tax liabilities we find that it was unreasonable for romano-murphy to think that nac later known as noc would pay nprn’s trust-fund taxes for the second quarter of we have taken romano-murphy’s argument about the alleged assumption by nac of the second-quarter-2005 trust-fund taxes as an attempt to show that she did not act willfully we do not understand her to be arguing that the assumption_of_liabilities by nac actually operated to relieve her of her section-6672 liability such an argument would be invalid under sec_6672 romano-murphy is liable for a penalty and that section provides no mechanism for her to shift her responsibility for the penalty to someone else see collins v united_states u s tax cas cch para big_number e d mo markel v united_states u s tax cas cch para w d tex whether romano-murphy’s refusal to pay the trust- fund taxes was justified by the subsequent payment of dollar_figure million romano-murphy next argues petitioner had reasonable_cause to not fully pay the trust fund liabilities as they occurred as it would have resulted in a material_change in the business of nurses prn llc nprn and jeopardized the sale had a material_change occurred the internal_revenue_service would not have received dollar_figure million in sale proceeds to pay outstanding tax_liabilities of nurses prn llc romano-murphy’s argument presupposes that it is permissible for a responsible_person to refuse to remit trust-fund taxes if it will allow the employer to remit the taxes later we do not see a qualitative difference between romano-murphy’s argument and the argument rejected by the court_of_appeals for the eleventh circuit in thibodeau f 2d pincite that the responsible_officer had to use the trust-fund money to keep his company in business the court stated the taxpayer argues that the checks to creditors he signed were necessary to keep the corporation operating as a going concern but the government cannot be made an unwilling partner in a business experiencing financial difficulties id in any event as discussed before we do not think it was reasonable for romano- murphy to think that nac later known as noc would pay all of nprn’s overdue trust-fund taxes orchestrating the asset sale was not a reasonable effort to pay federal trust-fund taxes although as part of the asset sale dollar_figure million was paid toward nprn’s employment-tax liabilities and although dollar_figure of the dollar_figure million payment was applied to nprn’s employment-tax liability for the second quarter of the question is whether romano-murphy had a reasonable assurance that the entire trust-fund liability for the second quarter of would be paid_by nac we find she had no reasonable assurance romano-murphy’s efforts to sell noc’s assets in romano-murphy argues that in she backed negotiations to sell noc’s assets or to merge noc with another company she contends that these transactions would have resulted in the assumption or the payment of the trust- fund taxes still owing for the second quarter of these negotiations involved a potential sale to resolve staffing inc in date a potential merger with realtime services inc day holding llc in date a potential sale to general healthcare resources inc in date and a potential sale to prn health services inc in date romano-murphy contends that despite her personal backing for these proposals they were all vetoed by others at most romano-murphy was attempting to raise cash which could be used to pay the irs this is not the same as attempting to pay the irs these attempts were not reasonable efforts to pay the trust-fund taxes for the second quarter of romano-murphy’s filing of a proof_of_claim in the bankruptcy of mssi romano-murphy claims that once mssi went bankrupt she acted on behalf of nprn in litigating its rights against mssi as mssi’s creditor she characterizes her activities as follows protecting the trust fund via valid proof_of_claim in federal bankruptcy court and personally defending claim in the state of virginia at most romano-murphy’s actions in bankruptcy and state court increased the probability that nprn would receive a portion of the distribution of mssi’s assets this too is not the same as attempting to pay the overdue trust-fund taxes to the irs we find that romano-murphy’s participation in bankruptcy and state court proceedings against mssi was not a reasonable effort to remit the unpaid trust-fund taxes to the united_states accurate reporting and cooperation with the irs romano-murphy argues that she accurately reported nprn’s tax_liabilities and cooperated fully with the irs but romano-murphy’s liability under sec_6672 stems from her failure to pay nprn’s trust-fund-tax liability not her failure to report it accurately the accuracy of her reporting and her later cooperation with the irs are irrelevant incidentally we note that romano-murphy has challenged the amount of the trust-fund-recovery penalty on the ground that nprn made deposits and payments of trust-fund taxes that were not correctly applied by the irs we have resolved these challenges romano-murphy does not appear to raise what would be a separate contention that these deposits and payments constituted reasonable efforts to remit the trust-fund taxes for the second quarter of we find that it was not reasonable for romano-murphy to suppose that the deposits or payments would reduce the trust-fund-tax liability for the second quarter of c alleged errors made by the appeals_office regarding willfulness romano-murphy argues that the appeals_office made two errors of fact in determining that her actions were willful she contends that these errors of fact constitute an abuse_of_discretion first romano-murphy challenges the following statement by the appeals_office you romano-murphy indicated that the tax should have been absorbed through the sale of nurses prn llc nprn to nurses onsite corporation noc thru an asset purchase agreement however the sale did not materialize and the buyer filed bankruptcy romano-murphy observes that the sale of nprn’s assets to nac did materialize the asset-purchase agreement was executed on date the sale was completed on date it was not until date that mssi and nac by then called noc filed for bankruptcy this was nearly years after the sale second romano-murphy argues that the appeals_office erred in making the following statement r eview of records showed that the tax period in question was not part of the settlement you addressed in your issues of protest but rather had accrued subsequent to the settlement issue being raised romano-murphy contends that this conclusion is wrong she states petitioner sent letters and completed several forms to dispute the tfrp trust-fund-recovery penalty issued sic being raised all of which protested the tfrp issue at hand and have no relevance to the dollar_figure million cash consideration received from mssi to pay outstanding tax_liabilities as mistakenly stated in the notice_of_determination record citations omitted because we accord no deference to the determination of the appeals_office see supra part i a it is not necessary to determine whether its reasoning was defective we have drawn our own conclusions about whether romano-murphy is liable for a sec_6672 penalty of dollar_figure we determine that she is to reflect the foregoing decision will be entered for respondent
